Citation Nr: 1825235	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1967 to August 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2018 at the RO.  A transcript of that hearing has been associated with the record.

The Board also notes that the Veteran was initially represented in this matter by the Florida Department of Veterans Affairs. However, in May 2016, he submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing The American Legion as his representative.  The Board recognizes this change in representation and such is reflected on the title page.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability rating may be assigned when the schedular rating is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability is rated 60 percent or more, or if there are two or more disabilities, there shall be at least one disability rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability rating may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran has established service connection for residuals of prostate cancer, rated 60 percent disabling; Parkinson's disease, rated 30 percent disabling; constipation associated with Parkinson's disease, rated 30 percent disabling; coronary artery disease, rated as 30 percent disabling; degenerative disc disease of the lumbar spine, rated 20 percent disabling; left upper extremity neurological dysfunction, rated 20 percent disabling; right lower extremity radiculopathy of the sciatic nerve, rated 20 percent disabling; left lower extremity radiculopathy of the sciatic nerve, rated 20 percent disabling; right lower extremity radiculopathy of the femoral nerve, rated 20 percent disabling; left lower extremity radiculopathy of the femoral nerve, rated 20 percent disabling; loss of smell associated with Parkinson's disease, rated 10 percent disabling; and erectile dysfunction, rated noncompensable.  Based on such, he meets the threshold criteria for TDIU and the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to service-connected disabilities.  38 C.F.R. § 4.16 (a).

The Board notes that the Veteran's combined rating for compensation purposes is 100 percent as of May 17, 2016.  38 C.F.R. § 4.25.  Although a 100 percent rating is the maximum schedular rating available, the United States Court of Appeals for Veterans Claims (Court) has determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  Subsequently, the Court determined that if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

Thus, pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating had been previously granted due to the combined impact of the Veteran's service-connected disabilities, VA must still consider whether an award of SMC pursuant to 38 U.S.C. § 1114 (s) was warranted on a stand-alone basis for any of the Veteran's service-connected disorders.  However, subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Therefore, as the Veteran does not have a single disability rated at 100 percent disabling, an award of SMC is not warranted. 

Turning to the claim for TDIU, the Veteran applied for disability benefits from the Social Security Administration in December 2010.  His application listed a history of employment as a laborer and in the construction trade since 1990.  He described experiencing tremors and an inability to grasp objects, as well as a reluctance to socialize due to the stigma of his shaking hands.  He described problems with reaching objects, as well as pain when bending and kneeling. 

In an October 2012 letter, the Veteran described in detail the effects of his service-connected disabilities on his ability to work.  He indicated that even if he were to find a non-construction job, in a sedentary setting, he would be unable to sit for long periods of time due to the resulting pain and stiffness in his service-connected back.  He described a forklift accident that he caused at work due to tremors in his hands.  

In October 2016, the Veteran underwent VA examinations related to his service-connected heart and back conditions.  As concerned his heart, the VA examiner concluded that the Veteran's heart condition would impact his ability to work, in that he tired easily and would be unable to tolerate the demands of a construction job.  A VA back examiner concluded that the Veteran's back disability would also impact his ability to work, in that the disability created physical limitations that impeded prolonged standing and walking. 

In November 2016, the Veteran submitted a private examination report concerning his ability to work with Parkinson's disease.  It was noted that he experienced stooped posture, moderate balance impairment, slowed motion, loss of automatic movements, and speech changes due to the disease.  He experienced moderate tremors of all extremities, as well as muscle rigidity and stiffness.  The doctor determined that the Veteran was unable to work in any capacity due to the Parkinson's disease and its associated tremors, which interfered with his activities of daily living. 

In October 2017, the Veteran submitted the report of an examination related to his Parkinson's disease.  In that examination report, a private doctor determined that becuase of the tremors in the Veteran's hands, he would be unable to work.  

In February 2018, the Veteran testified at a Board hearing.  At that time, he reported that he was unable to pursue his usual line of work, construction, because of the effect of his service-connected disabilities on his body.  He indicated that he tried to work part-time for his daughter's tutoring business, but was unable to continue to do so because of his tremors. 

He further explained that when he was working construction, he was unable to operate machinery due to the opiates which were prescribed to him by VA for treatment of his back disability.  He also reported wearing adult diapers to deal with the service-connected residuals of prostate cancer, and how he was forced to take multiple restroom breaks which caused a decline in productivity and was noted by his employer.  

The Board notes that the Veteran's employment history shows that he worked exclusively in the field of construction for the entirety of his career.  It is clear from the evidence of record that consistent hand tremors and the side effects of pain medication would make continued work in the field impossible.  In addition, he does not have any additional specialized education or skills.  Therefore, the Board finds that sedentary employment, such as working in an office, would not be suitable for the Veteran.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's service-connected disabilities render him unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator).  

Specifically, the evidence suggests that the Veteran's service-connected neuropathic disabilities, including Parkinson's disease, impact his ability to maintain physical employment in his usual field of work, and his service-connected back disability would impact his ability to maintain sedentary employment.  Therefore, the Board finds that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities and, therefore TDIU is warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


